     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 1 of 27




                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

CHRISTOPHER ROGERS, RICHARD      §
BENAVIDES, BLAKE TAYLOR,         §
BRIAN BRINCKS, RENE CAVAZOS,     §
JUVENTINO MONTELLANO, JASON      §
CAVAZOS, LINDELL COPELAND,       §
RUDY MERCADO, RICHARD SMITH,     §
LAWRENCE GARCIA, ANTHONY         §
SHANE PALMER, PHILLIP            §
SAMPSON, CLAYTON REED, JAMES     §
GRAY, CORY MCALISTER,            §
TOMMY JENNINGS, and LARRY PINA   §
                                 §                CIVIL ACTION NO. 1:17-cv-457-ADA
     Plaintiffs,                 §
                                 §
v.                               §
                                 §
BRENT STROMAN, MANUEL            §
CHAVEZ, ABELINO “ABEL”           §
REYNA, CITY OF WACO, TEXAS,      §
MCLENNAN COUNTY, TEXAS, ROBERT §
LANNING, JEFFREY ROGERS, PATRICK §
SWANTON, STEVEN SCHWARTZ,        §
and CHRISTOPHER FROST,           §
                                 §
     Defendants.                 §


     PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES IN
                 SUPPORT OF THEIR MOTIONS TO DISMISS




PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                         Page 1
        Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 2 of 27




I.       Introduction.

         The County and City Defendants have submitted nearly 120 combined pages of briefing in

an attempt to deny Plaintiffs an opportunity to even begin to prove their cases. Much of their

argument is erroneous in that it misconstrues the law, mischaracterizes Plaintiffs’ position,

employs tortured logic, or otherwise tries to distract the Court from the fact that, at base, law

enforcement arrested Plaintiffs with fill-in-the-name template affidavits that failed to state a single,

true, non-conclusory fact about Plaintiffs themselves.

II.      City and County Defendants Continue to Ignore the 12(b)(6) Pleading Standard.

         Despite the voluminous briefing and wide range of substantive legal issues in play, it bears

repeating that this is a motion to dismiss, where the only question is whether Plaintiffs’ well-

pleaded allegations, taken as true, state a plausible claim for relief.1 The City and County

improperly attempt to reframe the facts as they wish them to be, rather than accept Plaintiffs’

version. For example, both the City’s and County’s entire arguments rest on the alleged “fact”

(also stated in the template affidavit) that Plaintiffs were present while “wearing common

identifying, distinctive signs or symbols.” This is not a FACT. It is a naked recitation of text

from Chapter 71, and therefore conclusory. Never once , in the affidavit or anywhere else, do

Defendants identify what the “signs or symbols” were, whether it was one symbol common to

everyone or more than one, what exactly the “commonality” was, what they supposedly

“identified” or how they identified it, or anything else about these “signs or symbols.” The

statement in the affidavit could just as easily refer to people wearing the same brand of shoes, or

Texas Longhorns paraphernalia, or the color black, as it could refer to some alleged indicators of

gang affiliation. Without any factual support, it is devoid of meaning and cannot support a



1
    Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                           Page 2
       Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 3 of 27




reasonable belief in probable cause. This is especially so considering the Defendants’ nonsensical

interpretation of Chapter 71’s definition of “criminal street gang,” discussed below.

III.    “Pay No Attention to the Man Behind the Curtain!”

        The City and County Defendants engage in all manner of legal acrobatics to distract from

the truth that law enforcement possessed no facts supporting a belief that each Plaintiff had

previously made an agreement that one or more of the motorcyclists attending the conference

would commit aggravated assault, murder, or capital murder at Twin Peaks on May 17, 2015.

A.      The City and County Defendants attempt to cherry-pick a few “facts” and call them
        the “totality of the circumstances.”

        The City continues to rely on the “definition” it advanced in its Motion of the “totality of

the circumstances.”2 After assigning this very specific (and woefully incomplete) definition to the

term, the City repeats throughout its Reply that the decisions of the individual Defendants were

reasonable based on this “Totality of the Circumstances.” Redefining the “Totality of the

Circumstances” in such a way is an egregious misstatement. First, it is plainly not the “Totality”

of the circumstances facing law enforcement at Twin Peaks, especially as pleaded.              Most

especially, the City has intentionally ignored material evidence that cuts against any theory of pre-

planned violence, such as the fact that Plaintiffs ran away from the violence and ducked for cover.

The County identically argues that Plaintiffs’ allegations that they ran away from the violence or

ducked for cover “do not invalidate probable cause for the offense of EIOCA.”3

        This simply ignores the probable cause framework set out by the Supreme Court in Illinois

v. Gates.4 The question is whether law enforcement could have believed, at the time of the arrests


2
  See City Ds.’ Motion to Dismiss at 6; City Ds.’ Reply at 19.
3
  County Ds.’ Reply at 19. Interestingly, the City seems to have abandoned its baseless argument,
made in Replies in related cases, that these facts “are irrelevant and should not be considered for
any purpose.” See, e.g., City Ds.’ Reply at 2, Rhoten et al. v. Stroman et al., NO. 1:16-CV-00648.
4
  Illinois v. Gates, 462 U. S. 213, 238 (1983).
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                        Page 3
      Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 4 of 27




and considering the totality of the circumstances before them, that Plaintiffs had committed a

crime—namely, the crime of conspiring to commit aggravated assault, murder, or capital murder.

The only semblance of a “plan” offered by the City and County is that Plaintiffs showed up for the

purpose of “supporting” (or displaying a “show of force” for) either the Bandidos or the Cossacks.5

Merely showing up is obviously not the same thing as an agreement for one of them to commit

murder, but in any event, evidence that Plaintiffs (indeed, evidence that nearly everyone there) ran

away from the violence and ducked for cover is very strong evidence against an inference that the

motorcyclists came to Waco with an intent to make a “show of force,” or “support” the violence

in any way. Similarly, Defendants’ theory relies on a “proliferation of weapons,” but ignores the

fact, as alleged by Plaintiffs, that many of these weapons were found safely stowed away.6 Cherry-

picking facts and calling them the “Totality of the Circumstances” is not only false but completely

counter to the mandate of Gates.

B.     Misrepresentations of Plaintiffs’ allegations.

       The misdirection described above is compounded by the fact that the County, in particular,

has misrepresented statements from Plaintiffs’ Complaint. Namely, citing the live Complaint, the

County asserts that “Plaintiffs admitted . . . (2) that they were wearing various patches, jackets,

vests, and t-shirts that reflected motorcycle club affiliation or support for the Cossacks or

Bandidos; [and] (3) that tension existed between the Cossacks, Bandidos, and their support

clubs before May 17, 2015.”7 This is demonstrably false. What Plaintiffs actually said regarding

their clothing was, “All clothing worn by Plaintiffs on May 17, 2015, including jackets, vests, t-




5
  E.g., County Ds.’ Reply at 4–5; City Ds.’ Reply at 19.
6 Pls.’ First Amended Complaint at ¶ 121.
7
  County Ds.’ Reply at 4–5 (emphasis added).
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                       Page 4
      Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 5 of 27




shirts, and patches, was completely lawful.”8 The County has brazenly added extra words to what

actually appeared in Plaintiffs’ Complaint.        Because nothing in the Complaint supports

Defendants’ theory of an agreement or plan to commit murder or assault, the County presumably

added “reflected affiliation or support” in an effort to bolster its conspiracy theory. Regarding any

pre-existing “tension,” what Plaintiffs identified was “friction between some members of the

Bandidos . . . and some members of the Cossacks Motorcycle Club (“Cossacks”).”9 There is a

world of difference between “some members” knowing about tension between the clubs and all

members knowing; furthermore, not only did Plaintiffs not admit that so-called “support clubs”

knew anything about any tension, but the phrase “support club” does not even appear in the

Complaint, nor has it ever been defined. As such it is, for the purpose of these Motions to Dismiss,

a meaningless phrase thrown around by Defendants in a subtle attempt to propagate their theory

of a grand conspiracy.

       In fact, the Complaint clearly alleges that “no Plaintiff herein had prior knowledge that any

member of the Cossacks motorcycle club would be present at the COC meeting.”10 This is a very

significant fact. It completely undermines any notion of a conspiracy by these Plaintiffs, yet

Defendants ignore it as if it were never plead.

C.     Defendants’ reading of Chapter 71 of the penal code defies common sense.

       The City and County Defendants make numerous unsupportable, illogical assertions about

how Chapter 71 works. Why? Because the Defendants are aware that everyone knows what a

“conspiracy to commit aggravated assault or murder” is, and that it requires evidence of a plan to

commit aggravated assault or murder AND an agreement to do so by each conspirator. And they



8
  Pls.’ First Amended Complaint at ¶ 213.
9
  Id. at ¶ 38 (emphasis added).
10
   Id. at ¶ 218.
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                        Page 5
        Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 6 of 27




know that mere presence and the nebulous, conclusory assertion of “common identifying signs or

symbols,” especially in the face of observed exculpatory conduct such as running away and

ducking for cover, is not even close to enough evidence. So, Defendants engage in all manner of

statutory sleight-of-hand to convince everyone that some kind of voodoo hidden within the text of

Chapter 71 means they don’t need evidence of a plan or an agreement. But the text of Chapter 71

regarding conspiracies is identical to the regular ol’ conspiracy language in Chapter 15. That’s

right: even under Chapter 71, law enforcement needs the same evidence of a plan and an agreement

that they always needed in a vanilla conspiracy. Let us examine some of the ways in which the

City and County Defendants misapply Chapter 71.

1.        Defendants artificially expand the definition of “criminal street gang.”

          The City Defendants assert,

          Under the Penal Code definition of a criminal street gang, it is sufficient that law
          enforcement had probable cause to believe that members and associates of the
          Bandidos include three or more persons having a common identifying sign or
          symbol who continuously or regularly associate in the commission of criminal
          activities.11

This is wrong. By adding the word “include,” the City Defendants drastically alter the definition

by suggesting that only three of the people in question must “continuously or regularly associate

in the commission of criminal activities.” It further suggests that anyone but those three does not

need to even be aware of the ongoing criminal activity. Compare this to the real definition:

“’Criminal street gang’ means three or more persons having a common identifying sign or symbol

or an identifiable leadership who continuously or regularly associate in the commission of criminal

activities.”12 This clearly requires everyone in the criminal street gang to continuously or regularly

associate in crimes. Furthermore, the City’s definition would allow absurd hypothetical situations.


11
     City Ds.’ Reply at 23 (emphasis added).
12
     TEX. PENAL CODE § 71.01(d).
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                           Page 6
        Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 7 of 27




For instance, if three members of the Dallas Cowboys operated an illegal gambling ring—they

have an identifiable leadership and a common identifying symbol—the entire team would be

members of a criminal street gang, even though they did not participate in the illegal gambling and

were completely unaware of it. Indeed, anyone wearing something with the Cowboys’ silver star

on it would be a criminal street gang member under Defendants’ definition, and could be arrested

with probable cause if they are present at AT&T Stadium when a fight breaks out between a few

Cowboys fans and Eagles fans. It should be noted that the City cites to no case law to support this

bizarre interpretation.

2.        It is either incompetence or a knowing violation of the law to assert that simply
          meeting the definition of a criminal street gang member—without anything more—
          constitutes probable cause to arrest.

          This issue goes straight to the heart of this lawsuit. The County repeatedly argues, “all

persons at Twin Peaks who fit the arrest criteria could be believed to have violated the law simply

by being present with the group, whether or not they committed any acts of violence.”13 The City

Defendants echo this argument.14 Not only was the “arrest criteria” nothing more than wearing

anything that could somehow be remotely connected to either the Bandidos or the Cossacks—

which is already insufficient to satisfy the statutory requirements of membership in a criminal

street gang— but also it is clear that Defendants are attempting to re-write Chapter 71 to make

alleged membership in a criminal street gang a crime in and of itself, without any evidence of a

conspiracy or agreement. The fact that a motorcyclist showed up at Twin Peaks wearing a certain

color or a patch is not evidence of a plan or an agreement to commit murder. This is the exact




13
     County Ds.’ Reply at 13.
14
     E.g., City Ds.’ Reply at 18.
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                       Page 7
      Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 8 of 27




mistake that created this whole ugly mess, and the Defendants continue to maintain this false

premise.

       Put another way, the Defendants argue that all the elements of a conspiracy to commit

murder could be inferred from mere presence and perhaps some undescribed “common identifying

sign or symbol.”15 For this proposition they cite to Rojas v. State.16 For the record, Plaintiffs do

not contend, as both the City and County Defendants impliedly accuse them of, that a conspiracy

can only be inferred from direct participation in the violence.17 In any event, Rojas illustrates how

the Defendants have gone too far with their theory. In Rojas, the court found that “[a]lthough the

others actually did the burglarizing, [Rojas] suggested places to hit, indicated the kind of property

to take, bought stolen property, and re-sold some of the stolen property.”18 While it is true that

Rojas did not take part in the burglary itself, he clearly participated and was an essential member

of the criminal enterprise in the numerous ways outlined by the court. This case in no way supports

the position urged by the Defendants that mere presence along with wearing a vest or patch can

establish probable cause for a conspiracy to commit aggravated assault or murder.

IV.    “Clearly Established Law”

A.     All Defendants have failed to respond at all to Plaintiffs’ argument that, in Malley
       and Franks cases, the only clearly-established-law analysis is of the Malley or Franks
       violation itself.

       The City and County Defendants attempt to define the “clearly established” question in a

completely different way than the Fifth Circuit has done in Malley and Franks cases. Specifically,

they suggest that the Court should engage in an analysis of whether probable cause must be


15 County Ds.’ Reply at 13.
16
   Rojas v. State, 693 S.W.2d 605 (Tex. App.—San Antonio 1985, pet. refused); see City Ds.’
Reply at 18.
17
   City Ds.’ Reply at 18; County Ds.’ Reply at 13.
18
   Rojas, 693 S.W.2d at 612.
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                        Page 8
        Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 9 of 27




particularized in group arrest cases and they dispute that Plaintiffs have identified a similar-enough

case to have put law enforcement on notice that arresting Plaintiffs without individualized probable

cause was unlawful. However, as stated by Plaintiffs in their Response, recent Fifth Circuit

precedent demonstrates that such an exercise is not necessary. In cases involving warrants, the

conduct in question is the violation of either Malley or Franks. Because the principles of both

Malley and Franks have been clearly established for decades, law enforcement has been put on

notice of the unlawfulness of submitting such faulty warrants. 19 Plaintiffs’ position directly

contradicts the assertions regarding the applicable “clearly established law” analysis urged by the

City and County Defendants in their Motions to Dismiss, yet neither even attempt to rebut

Plaintiffs’ arguments, likely because the Fifth Circuit is so clear on this issue. For these reasons,

the Court should not give Defendants a second bite at the qualified-immunity apple, as it were, by

also applying “clearly established law” analysis to the circumstances of the underlying false arrest.

B.       Even under Defendants’ improper framing of the “clearly established” question,
         Plaintiffs have pointed to case law establishing Defendants’ conduct as unlawful.

         The City and County still contend that Plaintiffs have not identified cases in which the

alleged violations were clearly established. Notwithstanding the error of Defendants’ analysis (see

Section A above), in addition to cases previously cited by Plaintiffs, two further Fifth Circuit cases

show that arresting groups of suspects without probable cause was established to be unlawful at

the time of the Twin Peaks arrests.

         In Williams v. Kaufman County, 40 officers descended on a nightclub with warrants to

search the property and arrest five individuals suspected of dealing cocaine. 20 The police,

however, proceeded to “secure the outer perimeter of the search area, which included the Club's



19
     See Pls.’ Omnibus Response § II.D.2.
20
     Williams v. Kaufman County, 352 F.3d 994, 999–1000 (5th Cir. 2003).
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                         Page 9
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 10 of 27




building and parking lot, and the entire city block up to the roadway. . . . The police detained

approximately 100 people, including plaintiffs, inside the Club for about three hours. During that

time, officers conducted a pat-down search, strip search, and warrants check on each individual

there.”21 The court relied heavily on Ybarra in its clearly-established-law analysis, finding that

“Even accepting that there were aspects of this warrant's search that made it . . . more likely that

multiple persons would be in possession of drugs, none of these extenuating circumstances created

probable cause or reasonable suspicion ‘particularized with respect to [plaintiffs].’”22

       The Fifth Circuit also recognized the need for individualized probable cause in Club Retro

LLC v. Hilton. In that case, a SWAT team raided a nightclub, detaining the patrons and staff there

for more than an hour and searching everyone.23 The Fifth Circuit relied primarily on Terry v.

Ohio24 in finding that conducting a mass search without “specific and articulable facts that

reasonably warrant the inference that a particular person is committing a crime” was clearly

established to be unlawful.25

       Finally, in Ratliff v. City of Houston (a case cited by the City for a different proposition),

the court relied on Pringle and Barham v. Ramsey in observing, “It is unconstitutional to engage

in mass arrests without probable cause as to each individual.”26

       These cases, along with those cited by Plaintiffs in their Response, would have put law

enforcement on notice that arresting nearly all the motorcyclists at Twin Peaks without

individualized probable cause was unlawful.




21
   Id. at 1000.
22
   Id. at 1006 (citing Ybarra v. Illinois, 444 U.S. 85, 91 (1979)).
23
   Club Retro LLC v. Hilton, 568 F.3d 181, 200–01 (5th Cir. 2009).
24
   Terry v. Ohio, 392 U.S. 1 (1968).
25
   Club Retro, 568 F.3d at 209–210 (internal quotations omitted).
26
   Ratliff v. City of Houston, 2005 U.S. Dist. LEXIS 39410 *71 (S.D. Tex. July 25, 2005).
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                       Page 10
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 11 of 27




C.     Defendants’ misstatements regarding the “protest cases.”

       Defendants make several incorrect statements about the protest cases. First, the County

argues inexplicably claims that protest cases cited by Plaintiffs (Dinler, Barham, and Papineau)

do not contain “sufficient factual similarity to the case at bar,”27 while somehow Carr (a protest

case cited by Defendants) is “directly on point.”28 To clarify Plaintiffs’ position, Dinler, Barham,

and Papineau (and indeed, Carr and Bernini) are part of a robust consensus of law agreeing that

particularized probable cause is always necessary, even in cases involving a group of people. What

distinguishes Carr and Bernini from the others is that based on the facts in those cases, the courts

were able to find particularized probable cause because the entire group was observed acting as a

cohesive unit committing crimes.29 This is a narrow and highly fact-specific finding, which does

not resemble the case at bar. Namely, the motorcyclists at Twin Peaks were demonstrably not

acting as a cohesive unit, exemplified by the fact that most of them ducked and ran for cover when

the fighting started. Indeed, in Bernini, law enforcement went out of its way to separate people

they believed to have joined the crowd after it had been observed breaking the law as a cohesive

unit.30 Reyna and the County simply ignore what is alleged by Plaintiffs and ask the Court to

accept their construction of what they would like the facts to be.

       Furthermore, the County misstates the holding from these cases, suggesting that one need

only be able to “connect” an individual to the group.31 This is incorrect under Bernini and Carr,




27
   County Ds.’ Reply at 9.
28
   Id. at 11 (emphasis in original). In fact, the City Defendants have previously argued that “protest
cases . . . are not similar to what was faced by officers at Twin Peaks.” E.g., City Ds.’ Reply at
18, Rhoten et al. v. Stroman et al., NO. 1:16-CV-00648.
29
   Bernini v. City of St. Paul, 665 F.3d 997, 1003–04 (8th Cir. 2012); Carr v. District of Columbia,
587 F.3d 401, 404–05 (D.C. Cir. 2009).
30
   Pls.’ Resp. at § II.D.4.a.iv.
31
   County Ds.’ Reply at 13.
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                        Page 11
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 12 of 27




in which the arrestees were all observed within the group and acting as a cohesive unit.32

V.      “Gotcha! We Win!”

        The City and County Defendants assert a variety of “gotcha” arguments in their attempt to

escape liability.

A.      Plaintiffs have not waived any arguments.

        The County Defendants open their brief with an argument that Plaintiffs have “conceded”

several arguments, including Reyna’s argument that “Reyna did not have the authority to arrest

anyone or to cause the arrest of anyone.”33 This nonsense began with a frivolous argument

advanced by Reyna that barely warranted a response in the first place; nonetheless, contrary to the

County’s assertion, Plaintiffs did respond.34 In short, Reyna was without doubt a moving force

behind Plaintiffs’ false arrests. It could not be more clearly stated in Plaintiffs’ Complaint or in

their Response to the 12(b)(6) Motions. The suggestion that Plaintiffs have conceded this

argument is not worthy of further response.

        The County also argues that Plaintiffs have waived First Amendment and excessive bail

claims by not responding to the arguments in their Motion to Dismiss.35 To the contrary, Plaintiffs

never pleaded these claims; rather, the $1,000,000 bail and intrusions on Plaintiffs’ right to free

association were mentioned in relation to damages caused by Defendants in connection with their

false arrests and wrongful incarceration. As such, Plaintiffs have not “waived” anything at the

dismissal stage, and retain the right to plead such claims specifically at a later date, if necessary.




32
   Bernini, 665 F.3d at 1003–04; Carr, 587 F.3d at 404–05.
33
   County Ds.’ Reply at 2.
34
   See Pls.’ Resp. § II.C.4.A.
35
   County Ds.’ Reply at 3.
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                         Page 12
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 13 of 27




B.       There are no “new” causes of action in Plaintiffs’ Response.

         Both the City and County assert that Plaintiffs state “new” claims for bystander and/or

supervisor liability in their Response. To the extent that Defendants claim Plaintiffs must have

pleaded the “magic words” of “supervisor” or “bystander” in the Complaint, this is simply not

true, as Plaintiffs explained in their Response.36 Plaintiffs have plead sufficient facts to put

Defendants on notice of both of these claims and the elements of each claim. If the Court deems

Plaintiffs’ Complaint to have insufficiently alleged these claims by name, Plaintiffs could easily

amend.

C.       Reyna is not absolutely immune from liability.

         It should be noted that Reyna has previously conceded in legal documents filed in his

defense in several Twin Peaks civil cases that he was not contending that he is entitled to absolute

prosecutorial immunity from his alleged involvement in the investigative phase of the Twin Peaks

criminal cases.37 Further, he made no such claim of absolute immunity in his Motion to Dismiss

in this case. Nonetheless, Reyna has suddenly asserted a claim for absolute immunity in his Reply.

Now that Plaintiffs have filed their Response, Reyna attempts to resurrect the absolute immunity

defense, allegedly because “Plaintiffs’ new assertion [that Reyna was acting in his capacity as

McLennan County DA] . . . opens the door for Reyna’s entitlement to absolute prosecutorial

immunity.” This is incorrect, as discussed below. However, in what cannot be pure coincidence,

Reyna similarly dragged this argument out of the recycling bin in his Replies in every other related

Twin Peaks case, including those in which no such argument about his role as a District Attorney

is even advanced. In those cases, Reyna gives no reason for his renewed assertion of this



36
   Pls.’ Resp at § II.C.4.b. Although this argument was made specifically in relation to supervisory
liability, it applies with equal force to a bystander liability claim.
37
   E.g., see Vensel v. Sroman et al., Case No. 1:15-cv-01045-ADA, Document 41 at page 5.
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                      Page 13
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 14 of 27




abandoned argument, but clearly, Reyna is trying to spring a trap based on reasoning that is

disingenuous at best.38

       In any event, this argument holds no water. Reyna and the County take a very black-and-

white view of Reyna’s role in an attempt to suggest that no matter how it is sliced, either Reyna or

the County is off the hook. On the one hand, they say, if he was acting as a District Attorney, he

is absolutely immune from suit.39 On the other, if he was acting as a police officer, he was not the

final policymaker and thus McLennan County cannot be liable.40

       Plaintiffs do not contend that Reyna actually became a police officer. The fact that, as

Plaintiffs allege, he took on investigative responsibilities normally performed by the police does

not mean he suddenly became something other than the elected District Attorney of McLennan

County. This was made clear in their Response.41 Clearly, a District Attorney has many duties,

and is legally authorized to perform many tasks, including investigation. However, not all of those

tasks are subject to absolute immunity, as the Supreme Court has repeatedly made clear. 42

Plaintiffs allege that Reyna inserted himself into the investigation and changed its course.

Plaintiffs allege throughout their Complaint that Reyna made the determination that probable cause

existed to arrest anyone who met certain “criteria.” He then decided on the “criteria.” He

conspired with Chief Stroman and others in orchestrating the gathering of data to see which bikers

(as it turned out, nearly all of them) would be arrested. All of this conduct is (a) fully authorized



38
   See Thomas Paul Landers v. Stroman, et al., No. 1:16-CV-01153, Doc. 30 at 3; Gilbert Zamora
v. Reyna et al., No. 1:17-CV-00469, Doc. 34 at 3–4; William Brent Redding v. Stroman, et al., No.
1:16-CV-01154, Doc. 28 at 3–4; Yager v. Stroman, et al., No. 1:17-CV-00217, Doc. 25 at 3–4;
Steven Walker v. Stroman, et al., No. 1:17-CV-00372, Doc. 43 at 3–4.
39
   County Ds.’ Reply at 3–4.
40
   County Ds.’ Reply at 23.
41
   Pls.’ Resp. at § II.I.3.
42
   E.g., Burns v. Reed, 500 U.S. 478, 492–96 (1991) (holding that a prosecutor was not absolutely
immune from suit for his advice to police that they had probable cause to arrest the plaintiff).
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                       Page 14
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 15 of 27




as a function of the District Attorney’s office and (b) decidedly not “intimately associated with the

judicial process,” the keystone of absolute immunity as described by the Supreme Court in Imbler

v. Pachtman and Burns v. Reed.43

       The County also tries to analogize between the current situation and the facts in Kalina v.

Fletcher.44 The Supreme Court in Van de Kamp v. Goldstein has clarified the difference between

the conduct at issue in Burns and that in Kalina v. Fletcher:

       In the years since Imbler, we have held that absolute immunity applies when a
       prosecutor prepares to initiate a judicial proceeding, Burns, supra, at 492, or
       appears in court to present evidence in support of a search warrant application,
       Kalina, supra, at 126. We have held that absolute immunity does not apply when
       a prosecutor gives advice to police during a criminal investigation, see Burns,
       supra, at 496.45

The difference is clear: in Kalina, the prosecutor presented evidence in court in support of a search

warrant, whereas the prosecutor in Burns was acting as part of an investigation and not performing

any acts “intimately associated with the judicial process.” Reyna was clearly working in the

investigative phase, and therefore is not absolutely immune.46 See also Loupe v. O’Bannon, 824

F.3d 534 (5th Cir. 2016).

       The County further argues in a footnote that should Reyna be found to be absolutely

immune, it cannot be held liable for his constitutional violation either.47 For this it relies on City

of Los Angeles v. Heller.48 This is absolutely incorrect. Heller did not involve any kind of


43
   Hoog-Watson v. Guadalupe County, 591 F.3d 431, 438 (5th Cir. 2009) (citing Burns, 500 U.S.
at 486; Imbler v. Pachtman, 424 U.S. 409, 430 (1976)).
44
   Kalina v. Fletcher, 522 U.S. 118 (1997).
45
   Van de Kamp v. Goldstein, 555 U.S. 335, 343 (2009)
46
   Reyna’s conduct was also like the prosecutor in Hoog-Watson, who did not receive absolute
immunity after she “entered and inspected Hoog-Watson's property, participated in the decision to
execute the seizure by rendering legal advice, planned the conduct of the seizure, and participated
in the physical act of removing animals.” Hoog-Watson v. Guadalupe County, 591 F.3d 431 (5th
Cir. 2009).
47
   County Ds.’ Reply at 4 n.15.
48
   City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986).
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                        Page 15
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 16 of 27




immunity, absolute or otherwise.49 Rather, the Court held that a municipality could not be liable

when a jury had found that no constitutional harm had occurred.50 That holding makes good

common sense, and is clearly inapplicable to a hypothetical situation in which Reyna did in fact

violate Plaintiffs’ rights, but is found to be absolutely immune from personal liability. Moreover,

the Supreme Court has expressly held (and the Fifth Circuit has acknowledged) that absolute

immunity has no bearing whatsoever on the question of municipal liability: “municipalities do not

enjoy immunity from suit ‒ either absolute or qualified ‒ under § 1983.”51

D.     The independent intermediary doctrine.

1.     Defendants misstate the standard.

       The City and County Defendants argue for the first time in their Replies that Plaintiffs must

plead that each Defendant individually and personally “tainted” the grand jury proceedings.52 The

City further argues for the first time that this had to have been done with malicious intent.53 Not

a single case in the Fifth Circuit applies the independent intermediary doctrine in the manner

suggested by the Defendants. The City and County are simply grasping at straws because Fifth

Circuit law so clearly precludes dismissing a case such as this. It is almost impossible to imagine

a more detailed § 1983 complaint, and certainly the Plaintiffs have more than adequately set forth

facts allowing an inference of a tainted grand jury proceeding, exactly as recently prescribed by

the Fifth Circuit in Curtis v. Sowell.54 It is clear that the City and County are attempting to erect a

wall rendering it impossible for any plaintiff to overcome a grand jury indictment in a false arrest



49
   Id. at 798.
50
   Id. at 799.
51
   Leatherman v. Tarrant County Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 166
(1993); Hampton Nat’l Surety v. Tunica County Miss., 543 F.3d 2221, 226–27 (5th Cir. 2008).
52
   County Ds.’ Reply at 7 and n.38; City Ds.’ Reply at 5, 9.
53
   City Ds.’ Reply at 6.
54 Curtis v. Sowell, 2019 U.S. App. LEXIS 4666 *4–5 (5th Cir. Feb. 15, 2019).


PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                         Page 16
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 17 of 27




case. To ask a plaintiff to precisely state at the pleading stage exactly what transpired at a secret

grand jury proceeding would be to effectively eliminate any false arrest claim in which there was

an indictment, no matter how flawed. Regardless of the standard applied, the Plaintiffs in this case

have alleged in extreme detail the manner in which the grand jury was misled and how the

individual Defendants contributed to that deception.

       To support its position, The County cites two cases discussing absolute prosecutorial

immunity that have nothing to do with the independent intermediary doctrine.55 Likewise, the City

cites two cases—Shaw v. Villanueva and Hand v. Gary—that never examined the question of

whether personal involvement was required.56 Another case cited by the City, Scott v. White, is

inapplicable. Most importantly, it does not involve a grand jury indictment. At issue in Scott is

an arrest warrant; despite using terminology from the independent intermediary doctrine, Judge

Pitman actually applies traditional Franks analysis, to the surprise of no one. Scott (a pro se

plaintiff) originally only alleged that a second officer made the misrepresentations, and not

White.57 In other words, under a Franks analysis, Scott’s faulty allegations would not have stated

a claim against White. After an amended pleading and a second opinion, Judge Pitman dismissed

the false arrest claim again, but on the grounds that the misrepresentations were not material to the

arrest.58 In short, although it is discussed as the “independent intermediary doctrine,” Judge

Pitman simply applied traditional Franks analysis at every stage. In short, the City has found a

case that, on its face, uses independent intermediary language, but really had nothing to do with

the analysis at issue here—whether a grand jury was misled by the use of tainted evidence. Based




55
   County Ds.’ Reply at 7 n.38.
56
   City Ds.’ Reply at 5.
57
   Scott v. White, U.S. Dist. LEXIS 73907 *11 (W. D. Tex. Apr. 30, 2018).
58
   Scott v. White, U.S. Dist. LEXIS 2324 *10–11 (W.D. Tex. Jan. 7, 2019).
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                       Page 17
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 18 of 27




on one inapplicable case and snippets of text taken out of context, the City asks the Court to bypass

established Fifth Circuit precedent.

       The City’s argument that each defendant must have had a malicious motive in tainting the

grand jury fails for the same reasons. Not a single case in the Fifth Circuit has applied such a rule

when assessing the issue of whether a plaintiff’s false arrest claim is extinguished by a subsequent

grand jury indictment. The plaintiff in Winfrey v. Rogers survived summary judgment (requiring

a significantly greater level of proof than a 12(b)(6) analysis) on this precise issue, without any

analysis of malice or the lack thereof.59 Furthermore, this requirement would lead to the same

impossible situation in which a plaintiff must know not only precisely what transpired at a secret

grand jury proceeding, but also the subjective intent of each individual defendant, a task that is

inconceivable at the pleading stage. Regardless, even when applying the standard suggested by

the City, the extent to which Plaintiffs have plead that Defendants misled the jury and withheld

facts clearly allows an inference of malice to be drawn.

2.     Plaintiffs have easily pleaded a plausible claim under any standard.

       Plaintiffs have pleaded numerous facts from which it may be plausibly inferred that the

grand jury was not presented “all the facts” or was “otherwise misled” (see the section “Grand

Jury Deliberations Were Tainted” in Plaintiffs’ live Complaint). When looking at this exact issue,

the Fifth Circuit has recently confirmed in Curtis v. Sowell the rule that “mere allegations” “may

be adequate to survive a motion to dismiss where the complaint alleges other facts supporting the

inference.”60 “An inference supported by facts” is perfectly consistent with Iqbal/Twombly. It is

obvious that the court in Curtis and other Fifth Circuit cases—unlike the City and County



59Winfrey v. Rogers, 901 F.3d 483, 496–97 (5th Cir. 2018).
60
  Curtis v. Sowell, 2019 U.S. App. LEXIS 4666 *4–5 (5th Cir. Feb. 15, 2019) (citing McLin v.
Ard, 866 F.3d 682, 690 (5th Cir. 2017)).
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                       Page 18
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 19 of 27




Defendants—recognized the impossibility of pleading specifically what transpired during a secret

grand jury proceeding, and thus, “mere allegations” “may be adequate to survive a motion to

dismiss where the complaint alleges other facts supporting the inference.” In fact, it is quite clear

from a review of relevant Fifth Circuit case law that plaintiffs who have lost on this issue have

done so because they completely fail to allege any facts that the grand jury was misled; in each of

the cases cited by the City, the plaintiffs ultimately lost for that reason. See Curtis v. Sowell,

(“Curtis does not allege that the Appellees deceived the grand jury or withheld material

information from it”);61 Frank v. City of Ville Platte (“[Plaintiff] failed to include any factual

allegations regarding the withholding of information at the probable cause hearing”).62

3.     Someone else’s examining trial does not invoke the independent intermediary
       doctrine.

       The County continues to pursue the patently frivolous argument that a finding of probable

cause in an examining trial in an entirely different case bars these Plaintiffs from asserting a false

arrest claim.63 Although addressed in Plaintiffs’ Response, the County tries to re-frame the

argument in their Reply by suggesting that the Plaintiffs have conceded the relevance of testimony

from that examining trial, and therefore, the specific findings as to those criminal defendants are

somehow transferable to Plaintiffs. Beyond the fact that the transcript from that examining trial

(which the County attempts to attach as extrinsic evidence) demonstrates the blatant

misrepresentations and omissions made to the magistrate by law enforcement, there is absolutely

no case law that would support stretching the independent intermediary doctrine to such lengths.




61 Curtis v. Sowell, 2019 U.S. App. LEXIS 4666 *5 (5th Cir. Feb. 15, 2019) (emphasis added).
62 Frank v. City of Ville Platte, 2019 U.S. Dist. LEXIS 36048 *22 (W.D. La. March 5, 2019)
(emphasis added).
63 County Ds.’ Reply at 6 and n.30.


PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                        Page 19
      Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 20 of 27




E.      An outside proceeding, the details of which are unknown to this court, cannot
        establish probable cause as it pertains to these Plaintiffs.

        The City Defendants refer several times to Ex parte Pilkington, a case in which one of the

motorcyclists arrested at Twin Peaks filed a writ of habeas corpus challenging a magistrate’s

finding of probable cause to hold him.64 Pilkington, however, is inapplicable for several reasons.

Most obviously, it concerns a single individual who is not part of this lawsuit. Whatever facts the

court considered pertaining particularly to Pilkington do not apply to Plaintiffs.

        Furthermore, it is certainly not clear from the opinion what “facts” the McLennan County

DA’s office submitted to the court, but they were almost certainly not the facts as alleged by

Plaintiffs in this case. In fact, since Reyna was an attorney of record, it is inconceivable that he did

not mislead the Pilkington court in precisely the same manner that he misled the public, the press,

and the grand jury. It is abundantly clear that the court fell for the fictional narrative advanced by

law enforcement, even citing as fact that Pilkington was a member of a criminal street gang and

that the police were fired upon—allegations Plaintiffs dispute, and certainly did not allege.65

        Finally, contrary to the City’s contention, Pilkington is hardly germane to the case at hand

since the court admits to applying a “highly deferential standard” of review to the magistrate’s

determination of probable cause, even emphasizing this deferential standard in reaching its

conclusion.66 Such a standard is certainly not applicable to a § 1983 case and is far short of a true

independent finding of probable cause, as alleged by the City.

VI.     Monell Liability

        The County’s Reply does little more than regurgitate the argument it previously advanced



64
   City Ds.’ Reply at 12–13, 19–21, 24.
65
   Ex parte Pilkington, 494 S.W.3d 330, 337–38 (Tex. Crim. App.—Waco 2015, rehearing
dismissed).
66
   Pilkington, 494 S.W.3d at 334.
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                          Page 20
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 21 of 27




in its Motion to Dismiss (namely, that Reyna was not the final policymaker). For the reasons set

forth in Plaintiffs’ Response, this argument is without merit. Plaintiffs have certainly made a

plausible claim that Reyna was in fact the final policymaker as it relates to his actions as the elected

District Attorney. The County does suggest that if Reyna was acting in his role as District

Attorney, he was a representative of the State of Texas, rather than McLennan County. 67 This is

incorrect. A prosecutor “primarily has attributes of a county officer,” but represents the State “in

all criminal cases in the district courts of his district and in appeals therefrom.”68 Here, Reyna was

not representing the State in court; he was usurping a local investigation. As such, he was clearly

acting on behalf of McLennan County and not the State of Texas.

       Although the City also repeats many of the arguments from its Motion to Dismiss, they

attempt in their Reply to direct the Court away from Plaintiffs’ clearly pleaded theory of liability

pursuant to the Supreme Court’s holding in Pembaur.

A.     Pembaur liability versus “single incident” liability under Brown v. Bryan County:
       completely distinct concepts.

       The City Defendants double-down in their attempt to conflate two different types of claims

regarding municipal liability. In the end, the origin and usage of the phrase “single incident

exception” does not matter, except insofar as it can lead to confusion. What does matter is that

there is a clear divide between cases like Pembaur itself, in which a policymaker is alleged to have

personally and directly violated the rights of a plaintiff,69 and cases like Brown v. Bryan County,




67
   County Ds.’ Reply at 23.
68
   Esteves v. Brock, 106 F.3d 674, 677–78 (5th Cir. 1997) (citing TEX. CONST. ART. V, § 21).
69
   Pembaur v. City of Cincinnati, 475 U.S. 469, 484 (1986) (“The Prosecutor made a considered
decision based on his understanding of the law and commanded the officers forcibly to enter
petitioner's clinic.”).
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                          Page 21
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 22 of 27




which assert Monell liability based on the actions of non-policymaker employees, frequently in the

form of a failure-to-train claim.70

          In something of a failed payoff of all this conflation, the City argues that Plaintiffs must

plead (and have failed to plead) that Stroman’s conduct was both deliberately indifferent to

Plaintiffs’ rights and a moving force behind their violation.71 Neither of these requirements appear

in any true Pembaur-type case in the Fifth Circuit. Further, it would be a superfluous requirement

because a knowing, intentional, direct violation of rights (such as ordering the arrest of more than

100 people without probable cause) obviously satisfies any requirement for “moving force

causation,” and surpasses deliberate indifference. One of the City’s own cases (Briseno v. County

of El Paso) makes this point: the court noted that “moving force causation” is satisfied when “the

policymaker specifically directed the action resulting in the deprivation of petitioner's rights.” 72

B.     The cases advanced by the City Defendants against Pembaur liability are few and
       unpersuasive.

       The City cites Doerr v. Sisson as a comparator case, but the conduct of the Sheriff in Doerr

was completely unlike the conduct of Chief Stroman in this case. In Doerr, which is further

distinguishable because it was a summary judgment case, the record developed by discovery

showed that the Sheriff only gave “instructions to Deputy West to determine whether the Sissons




70
   Brown v. Bryan County, 219 F.3d 450, 452–53 (5th Cir. 2000) (“The question is whether Bryan
County can be held liable under Monell . . . because the County failed to train Burns.”).
71 The City attempts more semantic contortions in their Reply, suggesting that “ordering arrests”

somehow differs functionally from “approving the submission of arrest warrants.” Not only did
Plaintiffs allege that “Stroman . . . ordered the arrests of Plaintiffs,” the County cited testimony by
Stroman in which he himself takes responsibility for the decision to arrest. Moreover, the City’s
contention is a distinction without a difference; had Stroman not approved Reyna’s harebrained
scheme, in the face of disagreement from his Assistant Chiefs, we would not be here today. City
Ds.’ Reply at 10.
72
   Briseno v. County of El Paso, 2011 U.S. Dist. LEXIS 113189 *24 n.13 (W.D. Tex. Sep. 30,
2011).
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                         Page 22
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 23 of 27




wanted to press charges, and, if so, to obtain an affidavit from the Sissons.”73 Moreover, the

warrant challenged by Doerr clearly established probable cause, and there was “nothing in the

record to indicate the Department should have known definitely that Sisson lied.”74 Here, no

record has been developed at all, and as Plaintiffs have alleged, Stroman has admitted that he

ordered the arrests. Because he was not aware of facts that would support probable cause to arrest

each Plaintiff, he was deliberately indifferent to their rights in ordering their arrests. Nothing in

Doerr suggests that Stroman couldn’t plausibly bind the City for his unconstitutional act.

       Another case relied on by the City, Ratliff v. City of Houston (also unpublished), is clearly

a Brown-type case, in which non-policymaker police employees acted outside the bounds of a

department policy and arrested spectators at an illegal street race without probable cause.75 In the

City’s final case, Briseno v. County of El Paso, a plaintiff’s Pembaur claim was dismissed because

the allegations of policymaker involvement were only vague suggestions of respondeat superior

and included no facts showing direct violation of the plaintiff’s rights.76 Finally, it is worth noting

that the City does not challenge the assertion that Stroman is a final policymaker.

C.     Continuing detention.

       The Defendants fail to respond to Plaintiffs’ claim of unlawful continued restrictions on

their liberty in any meaningful way; the County says that this is simply a description of damages,

and the City makes the conclusory statement that the claim “has no basis in law” while admitting

it does not comprehend it.77 The idea is simple: it is an alternative pleading that even if the court




73
   Doerr v. Sisson, 563 Fed. Appx. 291, 294 (5th Cir. 2014).
74
   Id. at 293–94 and n.2.
75
   Ratliff v. City of Houston, 2005 U.S. Dist. LEXIS 39410 *94 (S.D. Tex. July 25, 2005).
76
   Briseno v. County of El Paso, 2011 U.S. Dist. LEXIS 113189 *24 and n.13 (W.D. Tex. Sep. 30,
2011).
77
   County Ds.’ Reply at 22; City Ds.’ Reply at 13–14.
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                         Page 23
       Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 24 of 27




finds that probable cause existed at the moment of Plaintiffs’ arrests, there was still a violation

when they continued be charged with a crime despite ever-mounting certainty that probable cause

did not exist. This issue was discussed at length in Plaintiffs’ Response.

VII.     The DPS Defendants Understate Their Role in Plaintiffs’ Arrests

         Schwartz and Frost make related arguments that (a) they are “precluded” from liability

because Plaintiffs’ own pleadings show that Reyna and Stroman were a “superseding cause,” and

(b) that they cannot be liable under a bystander theory because they had no authority to affect the

outcome of what happened.78 Plaintiffs pleaded that Schwartz and Frost were a primary source

of gang-related information at Twin Peaks, and it is certainly plausible that they were a moving

force behind the decision to classify Plaintiffs as criminal street gang members.

         Regarding bystander liability, Schwartz and Frost had a reasonable opportunity to prevent

Plaintiffs’ false arrest by simply explaining to Reyna and the Waco PD the truth, i.e., that Plaintiffs

were not members of a criminal street gang, nor could they be found to belong to one under Chapter

71 without any evidence of their regular participation in criminal activities. Had they done so, the

arrest of nearly 200 people would have been stopped in its tracks.

VIII. The DPS Defendants and Malley

         Plaintiffs agree that Frost and Schwartz have accurately described the law regarding who

can be liable for a Malley violation.79 However, unless the Court decides at this early stage that,

as a matter of law, this is a Malley case, then Plaintiffs have pleaded plausible causes of action

against Frost and Schwartz under Franks. Regardless, Plaintiffs have pleaded sufficient facts to

allege bystander liability and conspiracy, as well.




78
     DPS Ds.’ Reply at 16–18, 19–22.
79
     See DPS Ds.’ Reply at 6.
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                         Page 24
      Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 25 of 27




IX.    Franks Was Clearly Established in 2015

       The DPS Defendants incorrectly accuse Plaintiffs of misconstruing their argument about

the state of Franks law in the Fifth Circuit in 2015.80 That Franks was “temporarily un-

established” as to a person who was not either the affiant or fully involved in the preparation of

the affidavit is exactly what they are arguing. Schwartz and Frost admit in their original Response

that Hart v. O’Brien established Franks liability in the Fifth Circuit for someone who “deliberately

or recklessly provides false, material information for use in an affidavit in support of a search

warrant, regardless of whether he signs the affidavit.”81 They also admit that after Melton was

decided in 2017, “an officer who intentionally or recklessly provides false information for use in

a probable cause affidavit ‘may be liable for Fourth Amendment violations under Franks even

though he neither signed nor drafted the affidavit.’”82 So to argue that Hampton and/or Jennings

somehow muddied the waters between 2007 and 2017 can be nothing but an argument that it was

“temporarily un-established,” at least as regards someone who did not sign the warrant or was fully

involved in its preparation.

       Beyond that, they do nothing more than restate their initial argument, which Plaintiffs have

already addressed in their Response.

X.     Plaintiffs Have Pleaded a Rich Factual Narrative from Which to Infer a Conspiracy.

       The City Defendants do not respond to Plaintiffs’ conspiracy claim in their Reply. The

County and DPS Defendants’ arguments generally consist of broad statements that the allegations

are “conclusory” and “speculative,” or that Plaintiffs cannot precisely identify who was at the

meetings held by Reyna.83 As noted in their Response, Plaintiffs have clearly pled that all of the


80
   DPS Ds.’ Reply at 18.
81
   DPS Motion to Dismiss at 12–13.
82
   DPS Motion to Dismiss at 16.
83
   County Ds.’ Reply at 22; DPS Ds.’ Reply at 12.
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                      Page 25
      Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 26 of 27




individual Defendants were communicating with each other throughout the day about key

information that went into the decision to arrest; that Reyna and Stroman discussed the decision to

arrest over the phone; and that major decisions regarding the arrests were made in meetings

attended by at least Reyna and Lanning. Plaintiffs allege that testimony by Lanning, Schwartz,

Chavez and others gives insight into how the decision was made and agreed or acquiesced to. Such

evidence is more than sufficient at the pleading stage to state a plausible conspiracy claim.84   85


XI.    Opportunity to Replead

       If this Court believes it is necessary, Plaintiffs can certainly amend their pleadings to add

even more facts that would support their claims. For example, (a) their exact location at the time

of the shooting (to further demonstrate that they were not engaging in any acts related to the

violence that undisputedly occurred); or (b) the exact items of clothing that they were wearing (to

further demonstrate the flimsy, conclusory nature of Defendants’ assertions that they were

“wearing common identifying distinctive signs or symbols.” Similarly, if this Court believes that

additional clarity is necessary to demonstrate that already-pleaded facts also give rise to bystander

and supervisory liability, or continued detention, Plaintiffs can easily do so. In sum, for the reasons

stated in their Response, if this Court believes that such refinements are necessary, Plaintiffs have

not pleaded their “best case,” and are entitled to an opportunity to replead.




84
   Incidentally, this is immeasurably more evidence of a common plan and an agreement than law
enforcement had regarding Plaintiffs’ alleged conspiracy to commit murder at Twin Peaks.
85
   Along similar lines, Schwartz and Frost repeat throughout their reply that Plaintiffs’ Response
focuses on a “common core” of allegations and does not specifically address them. It should not
have to be explained, however, that the phrase was only included to explain the organization of an
omnibus response that attempted to minimize repetition.
PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                         Page 26
     Case 1:17-cv-00457-ADA-JCM Document 41 Filed 06/14/19 Page 27 of 27




                                      Respectfully submitted,

                                               By: /s/ Don Tittle
                                                   Don Tittle
                                                   State Bar No. 20080200
                                                   don@dontittlelaw.com
                                                   Roger Topham
                                                   State Bar No. 24100557
                                                   roger@dontittlelaw.com
                                               LAW OFFICES OF DON TITTLE, PLLC
                                               6301 Gaston Avenue, Suite 440
                                               Dallas, Texas 75214
                                               214/522-8400
                                               214/389-1002 – Fax
                                               LEAD COUNSEL FOR PLAINTIFFS




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 14th day of June, 2019, I electronically submitted the foregoing
document with the Clerk of Court for the U.S. District Court, Western District of Texas, using the
electronic case filing system of the court, and that a true and correct copy of the foregoing has been
served upon all counsel of record, by electronic service via the Court’s CM/ECF system.

                                                /s/ Don Tittle
                                               Don Tittle




PLAINTIFFS’ OMNIBUS SUR-REPLY TO ALL DEFENDANTS’ REPLIES
IN SUPPORT OF THEIR MOTIONS TO DISMISS                                                        Page 27
